Citation Nr: 9927487	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-04 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran has filed a claim for entitlement to an increased 
rating for service connected tinnitus.  That matter is 
referred to the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO) for adjudication.

The matter before the Board of Veterans' Appeals (Board) on 
appeal is a January 1998 rating decision from the VARO in 
which the veteran was denied an increased rating for service-
connected bilateral hearing loss, currently noncompensably 
disabling.  


FINDING OF FACT

The veteran has average puretone threshold levels of 50 in 
the right ear and of 56 in the left ear, with speech 
recognition of 88 percent in the right ear and 80 percent in 
the left ear.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A September 1988 rating decision granted service connection 
for tinnitus as currently 10 percent disabling and for 
bilateral high frequency hearing loss noncompensably 
disabling.  The veteran filed a claim for increased ratings 
for tinnitus and impaired hearing in November 1997.  He 
alleged that he wore hearing aids in both ears and that it 
had been about 8 years since his last hearing examination.  

The veteran underwent a VA hearing examination in December 
1997.  Audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
35
40
65
60
50
LEFT
25
25
55
70
75
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The assessment was bilateral mild to moderate sensorineural 
hearing loss.  The examiner recommended new hearing aids.  

The application for increased rating, notice of disagreement, 
and appeal contended that the need for new hearing aids 
warranted an increased rating.  In July 1999, the veteran's 
representative filed a memorandum in lieu of the scheduled 
July 1999 travel board hearing, requesting a remand to allow 
a new hearing examination of the veteran.  


Criteria

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  

In rating service-connected disability, the provisions of 38 
C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

The schedular criteria for evaluation of hearing impairment 
changed on June 10, 1999.  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Evaluations of defective hearing range from noncompensable to 
100 percent are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average threshold 
level as measured by pure tone and audiometry tests.  38 
C.F.R. § 4.85, 4.87 (Tables VI-VII, Diagnostic Code 6100).  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes auditory acuity levels from I 
to XI.  Id.  In a hearing case, the disability rating is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 
55 (1994).  




Analysis

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that his hearing loss is greater is sufficient 
to make the claim plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, all relevant facts 
have been properly developed pursuant to the VA's statutory 
duty to assist the veteran in the development of the claim. 
38 U.S.C.A. § 5107(a).  

New schedular criteria for evaluation of hearing impairment 
went into effect on June 10, 1999.  However, the RO denied 
the veteran's clam for increased rating for bilateral hearing 
loss in January 1998 under the old schedular criteria in 
effect prior to June 10, 1999.  Therefore, before the Board 
must evaluate the veteran's hearing loss under the new 
criteria, that the RO did not address, and consider whether 
the veteran was given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question of the 
new schedular criteria at a hearing, and whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran was not prejudiced because he had 
ample notice and opportunity to provide evidence or argument 
on the application of his puretone thresholds and speech 
recognition scores to Tables VI-VII, which are identical in 
the old and new schedules.  38 C.F.R. § 4.87 (Tables VI-VII, 
Diagnostic Code 6100).  The veteran or his representative 
filed statements in support of the claim.  The veteran filed 
the representative's memorandum in lieu of providing 
testimony at a scheduled hearing.  The veteran did not 
provide additional medical evidence in response to the RO's 
March 1999 request letter.  

Although a new 38 C.F.R. § 4.86 went into effect in June 
1999, the veteran was not prejudiced by a lack of opportunity 
to provide evidence or argument in response to the new 
regulation.  The additional evaluation methods available 
under the new 38 C.F.R. § 4.86 are inapplicable because the 
veteran's puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 
decibels or more, and his puretone thresholds are not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

Nonetheless, the veteran's hearing impairment must be 
evaluated under both the old and new rating criteria to 
determine which version is more favorable to him because the 
new schedular criteria went into effect during the pendency 
of his appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the old and new criteria yield the same result 
because the old and new Tables VI-VII are identical.  38 
C.F.R. § 4.85, 4.87 (Tables VI-VII, Diagnostic Code 6100).  
The veteran's hearing loss is noncompensable under either 
criteria because the pure tone threshold average in the left 
ear is 50 decibels with speech recognition ability of 88 
percent correct (level II), and the pure tone threshold 
average in the right ear is 56 decibels with speech 
recognition of 80 percent (level IV).  38 C.F.R. §§ 4.85, 
4.87 (Table VI).  Where audiological testing reveals level II 
hearing in the right ear and level IV hearing in the left 
ear, a noncompensable evaluation for hearing loss is 
appropriate.  38 C.F.R. §§ 4.85, 4.87 (Table VII).  

The veteran wore hearing aids in both ears prior to the 
December 1997 hearing examination and was fitted for new 
hearing aids for both ears a few months later.  He contends 
that a higher rating is warranted simply because he was 
fitted with new hearing aids.  However, even if the veteran's 
hearing loss has worsened, it is still within the range 
warranting a noncompensable rating.  See Lendenmann, 3 Vet. 
App. 345; 38 C.F.R. § 4.85, Diagnostic Code 6100.  


ORDER

The claim of entitlement to a compensable increased rating 
for hearing loss is denied. 


		
	V. L. Jordan
	Member, Board of Veterans' Appeals






